DETAILED ACTION  
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Specification Objection
Feature Description
The descriptive language referencing the material used to make the article of manufacture and the description of a “locking Clip” are extraneous to the claimed design, as they provide no additional understanding to the appearance of the design from that shown in the reproductions, MPEP 1503.01 II. The descriptive language “based on polymer rubber with an interior aluminum reinforcement, that can be easily shaped without requirements for special tools to obtain a curve with any shape desired; two ends can be closed with a metal locking clip forming no part of the claimed design” must be canceled. Furthermore, these descriptions suggests alternative features and appearances of the claimed design that are not shown in the drawings, which is not permitted, MPEP 1503.01, II (B)(2) 

Claim Refusal - 35 USC § 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 
The claim is indefinite and nonenabling as the shape and appearance of the claimed design cannot be understood due to the blurred appearance and inconsistent showing of the design as disclosed: 

Figures 1.1, 1.3 and 1.5 show the vertical surface (a) of the L shape membrane longer that the adjacent horizontal surface (b), while Figures 1.2 and 1.4 appear to show these surface having the same length. Furthermore, Figure 1.1 shows a thickness to the horizontal (b) surface while the remaining views illustrate this surface as paper thin, with no real thickness. See the below annotated illustrations identify the poor drawing quality and inconsistencies between he views. 

 
 

    PNG
    media_image1.png
    403
    1071
    media_image1.png
    Greyscale
 
Left, portion of 1.1 noting the difference in length between surfaces a. and b. and the thickness of b. and right, portions of 1.2 noting the similar length of surfaces a. and b. and the blurred appearance of the drawing which makes it difficult to determine any thickness to surface b. 

In order to overcome this refusal, it is recommended the applicant amend the drawings to show the design consistently with clean crisp lines so that the design can be understood. If the design cannot be clarified without changing its appearance, and there is no description of this changed appearance in the original disclosure, then applicant may wish to amend the design such that the nonenabled areas are shown in broken lines, therefore removing them from the claim. Any amendment to the claim must meet the written description requirement of 35 USC 112(a). That is, it must be apparent that applicant was in possession of the scope now being asserted at the time of filing. This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa.  See 35 USC 132 and 37 CFR 1.121(f) for new matter. 
 
A reply to this Office action is required to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
 
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
 
Conclusion
The Claim stands refused under 35 USC 112(a) and (b).
 
Applicant is reminded that any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

NOTE: In view of prior art references, Chicago Metallic Flexible wall angle and/or Amazon.com FlexTrim, a refusal under 35 USC 102(a)(1) is most likely forthcoming upon amendment to the drawings.
 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 

 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/
Patent Examiner, Art Unit 2911
Date: 6/15/2021